        Case 3:19-cv-00556-BAJ-RLB         Document 69     09/21/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 DANIELLE SANDLIN, ET AL.                                              CIVIL ACTION

 VERSUS
                                                              NO. 19-00556-BAJ-RLB
 DENIS URBINA, ET AL.


                                RULING AND ORDER

       Before the Court is Defendants Denis Urbina, Benitez Express, L.L.C.,

Benitez Express, Inc., And Prime Insurance Co. (hereinafter “Defendants”)

Motion for Partial Summary Judgment (Doc. 37). Plaintiffs oppose the Motion.

(Doc. 42). Defendants filed a Reply. (Doc. 46). For the reasons stated herein, the

Motion is GRANTED.

   I. FACTS

       This case arises out of a motor vehicle accident in Livingston Parish,

Louisiana. (Doc. 37-3, ¶ 1; Doc. 42-4, ¶ 1). The collision occurred between Plaintiff

Danielle Sandlin’s vehicle and Defendant Denis Urbina’s vehicle. (Id.). Defendants

admitted that “Urbina was in the course and scope of his employment with Benitez []

at the time of the collision forming the basis of this claim.” (Doc. 46-1, p. 9).

       Plaintiff Danielle Sandlin filed suit on behalf of herself and, along with

Plaintiff James W. Sandlin, Jr., on behalf of their minor child. (Doc. 1-1, ¶ 12).

Plaintiffs allege negligence claims against Urbina, the employee-driver of the vehicle

involved in the collision. (Id. at ¶ 2). Plaintiffs allege direct negligence claims against

Benitez, Urbina’s employer, for negligent entrustment, failure to properly hire, train,
                                            1
          Case 3:19-cv-00556-BAJ-RLB                 Document 69   09/21/21 Page 2 of 7




and supervise, and “other acts and omissions . . . which were in contravention of the

exercise of due care, prudence, and the laws of the State of Louisiana . . .” (Id. at ¶ 7).

Plaintiffs also seek to hold Benitez vicariously liable for Urbina’s negligence under

the doctrine of respondeat superior. (Id. at ¶ 6).

         Defendants move for partial summary judgment, arguing that Benitez cannot

be both liable for its own direct negligence and vicariously liable for Urbina’s

negligence. (Doc. 37). Accordingly, Defendants seek dismissal of Plaintiffs’ direct

negligence claims against Benitez. (Id.).

   II.      PROCEDURAL HISTORY

         Plaintiffs   filed   suit   in        the   21st   Judicial   District   Court   for   the

Parish of Livingston on July 22, 2019. (Doc. 1-1). Thereafter, Defendants removed the

case to this Court based on diversity jurisdiction, 28 U.S.C. § 1332. (Doc. 1). Where

jurisdiction is founded on diversity, federal courts must apply the substantive law of

the      forum   state.   Meadors         v.     D'Agostino,    No.    CV   18-01007-BAJ-EWD,

2020 WL 1529367, at *3 (M.D. La. Mar. 30, 2020) (citing Erie R.R. v. Tompkins,

304 U.S. 64, 78 (1938)).

   III.     LEGAL STANDARD

         A court may grant summary judgment only “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). A dispute regarding a material fact is “genuine”

if the evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When



                                                      2
          Case 3:19-cv-00556-BAJ-RLB     Document 69     09/21/21 Page 3 of 7




ruling on motions for summary judgment, courts are required to view all inferences

drawn from the factual record in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Coleman

v. Hous. Indep. School Dist., 113 F.3d 528, 533 (5th Cir. 1997).

         To survive summary judgment, however, the nonmoving party must do more

than allege an issue of material fact: “Rule 56(e) . . . requires the nonmoving party to

go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is

a genuine issue for trial.” Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 402

(5th Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). “Rule 56

does not impose upon the district court a duty to sift through the record in search of

evidence to support a party’s opposition to summary judgment.” Ragas v.

Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citations and quotation

marks omitted). A party that fails to present competent evidence opposing a motion

for summary judgment risks dismissal on this basis alone. E.g., Broussard v.

Oryx Energy Co., 110 F. Supp. 2d 532, 536 (E.D. Tex. 2000) (“Plaintiff produced no

genuine issue of material fact to prevent the granting of [Defendant’s] Motion, and

therefore, the Court could grant [Defendant’s] Motion for Summary Judgment on this

basis alone.”).

   IV.     DISCUSSION

         Defendants move to dismiss Plaintiffs’ direct negligence claims against

Benitez. (Doc. 37-4, p. 2–3). Because Benitez has admitted that Urbina was in the



                                           3
        Case 3:19-cv-00556-BAJ-RLB         Document 69       09/21/21 Page 4 of 7




course and scope of his employment with Benitez at the time of the collision,

Defendants argue that Benitez cannot be both liable for its own direct negligence and

vicariously liable for Urbina’s negligence. (Id. at p. 4).

       Plaintiffs respond that the Court should deny Defendants’ Motion, or

alternatively, offer available relief under Federal Rule of Civil Procedure 56(d) due to

Defendants’ “dilatory tactics.” (Doc. 42, p. 10–11). Plaintiffs argue that Benitez failed

to submit “discovery responses or sworn testimony” confirming whether Benitez was

in the course and scope of his employment at the time of the collision. (Id. at p. 3).

Since Plaintiffs filed their Opposition, however, Defendants submitted discovery

responses admitting that “Urbina was in the course and scope of his employment with

Benitez [] at the time of the collision forming the basis of this claim.” (Doc. 46-1, p. 9).

Accordingly, Defendants have attested to the central fact necessary to resolve the

instant motion. Plaintiffs’ request is moot.

       The Court now turns to the issue of whether Plaintiffs can maintain direct

negligence claims against Benitez while simultaneously seeking to hold Benitez

vicariously liable for its employee’s negligence.

       The Court recently addressed the same issue in Meadors v. D’Agostino,

2020 WL 1529367, at *2 (M.D. La. Mar. 30, 2020). Meadors involved a car accident

between plaintiff and defendant D’Agostino. Id. at *1. The Meadors defendants

stipulated that D’Agostino (hereinafter “employee-driver”) was acting in the course

and scope of his employment with his employer Buchanan (hereinafter “employer”)

when the collision occurred. Id.



                                             4
        Case 3:19-cv-00556-BAJ-RLB         Document 69   09/21/21 Page 5 of 7




       The Meadors plaintiff alleged negligence claims against the employee-driver.

Id. Plaintiff also alleged direct negligence claims against the employer for negligent

supervision, training, and hiring of the employee-driver. Id. Concurrently, plaintiff

alleged that the employer was vicariously liable for its employee’s alleged negligent

driving. Id.

       The Meadors defendants moved for partial summary judgment, arguing that

plaintiff could not simultaneously maintain claims for direct negligence and vicarious

liability against the employer. Id. The Court addressed the following issue:

       The sole issue before the Court is whether a plaintiff may
       simultaneously maintain causes of action for respondeat superior and a
       direct negligence action (negligent hiring, training, and/or supervision)
       against the employer when the employer stipulates that the employee
       acted in the course and scope of employment when committing the
       alleged negligent act.

Id. at *2. The Court granted the Meadors defendants’ motion for partial summary

judgment and dismissed plaintiff’s direct negligence claims against the employer.

Id. at *4. The Court emphasized the following:

       Dismissing direct negligence claims against an employer, who remains
       vicariously liable under a theory of respondeat superior, does not subvert
       the [p]laintiff's right to be fully compensated for any injury suffered by
       the [d]efendant's negligence. This is because [p]laintiff's direct
       negligence claim is essentially subsumed in the direct negligence claim
       against the employee.

Id.   (citing   Pigott   v.   Heath,   No. CV 18-9438,   2020   WL    564958,   at   *4

(E.D. La. Feb. 5, 2020)).

       The relevant facts and issue are the same here. Plaintiffs seek to hold Benitez,

the employer, liable for its alleged direct negligence and vicariously liable for its



                                            5
          Case 3:19-cv-00556-BAJ-RLB     Document 69     09/21/21 Page 6 of 7




employee’s alleged negligence. (Doc. 37, p. 2; Doc. 1-1, ¶¶ 6–7). Defendants have

stipulated that Urbina was in the course and scope of his employment with Benitez

at the time of the accident. (Doc. 46-1, p. 9). Although the instant issue is virtually

equivalent to that of Meadors, Plaintiffs urge the Court to reverse its prior ruling and

adopt the United States District Court for the Western District of Louisiana’s holding

in Gordon v. Great West Casualty Co., No. 2:18-CV-00967 (LEAD), 2020 WL 3472634,

at *5 (W.D. La. June 25, 2020).1 See Meadors, 2020 WL 1529367 at *4. Plaintiffs,

however, fail to offer compelling facts or reasons why the Court should reverse its

previous course in Meadors. See id. Accordingly, applying the same reasoning used

in Meadors, the Court grants Defendants’ Motion and dismisses Plaintiffs’ direct

negligence claims against Benitez.

    V.      CONCLUSION

         Accordingly,

         IT IS ORDERED that Defendants Denis Urbina, Benitez Express, L.L.C.,

Benitez Express, Inc. And Prime Insurance Co.’s Motion for Partial Summary

Judgment (Doc. 37) is GRANTED.




1  In Gordon, the court held: “The undersigned therefore finds that the
Louisiana Supreme Court has and would continue to permit direct negligence claims even
against an employer who is vicariously liable for the employee's negligence.” Gordon v.
Great W. Cas. Co., No. 2:18-CV-00967 (LEAD), 2020 WL 3472634, at *5
(W.D. La. June 25, 2020).
                                           6
      Case 3:19-cv-00556-BAJ-RLB      Document 69   09/21/21 Page 7 of 7




     IT IS FURTHER ORDERED that Plaintiffs’ direct negligence claims against

Benitez are DISMISSED.

                         Baton Rouge, Louisiana, this 21st day of September, 2021




                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       7
